HUBERT C. WYCKOFF, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Wyckoff v. CommissionerDocket No. 6357.United States Board of Tax Appeals4 B.T.A. 830; 1926 BTA LEXIS 2201; September 15, 1926, Decided 1926 BTA LEXIS 2201">*2201 Hubert C. Wyckoff, Esq., pro se.  A. Calder Mackay, Esq., for the respondent.  ARUNDELL4 B.T.A. 830">*830  This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $869.26, arising from the refusal of the Commissioner to permit the petitioner and his wife to report income on a community property basis.  FINDINGS OF FACT.  The petitioner is a citizen of the United States and a resident of the State of California.  He has been married more than twenty-five years and during all of this period has lived with his wife, Anabel Wyckoff, in California.  All of the property possessed by the petitioner at any time since his marriage has been acquired in California since that time.  The gross income of the petitioner for the year 1922 was as follows: Salary$7,500.00Interest on bank deposits, etc693.09Income from partnership7,939.36Rents1,545.15Profits on sales of stocks and bonds1,027.08Dividends on stock of domestic corporations390.00Taxable interest on Liberty bonds.6619,095.344 B.T.A. 830">*831  The salary of $7,500 and income from partnership of $7,939.36 are the1926 BTA LEXIS 2201">*2202  earnings of the petitioner from the practice of his profession.  The item of $693.09, interest on bank deposits, notes, mortgages, and corporation bonds, represents, with the possible exception of $112, income on securities purchased out of earnings subsequent to 1917.  The rents amounting to $1,545.15 are income from property purchased prior to 1917.  The profit on the sale of stocks and bonds in the amount of $1,027.08 represents the realized increase in value of the securities occurring since 1917.  The dividends of $390 on stock of domestic corporations were received on stock purchased prior to 1917.  The net income of the petitioner for the year 1922 was $14,439.74, of which one-half, or $7,219.87 was reported by the petitioner in his income-tax return as his income, and the other half was reported by his wife.  Bith the petitioner and his wife paid the tax on their reported incomes, amounting in each case to $447.74.  OPINION.  ARUNDELL: The decision of the question involved in this proceeding is governed by the decision of the Supreme Court of the United States in the case of 1926 BTA LEXIS 2201">*2203 , and by the ruling of the Board in the . Judgment for the Commissioner.